Citation Nr: 0729649	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for status post-fracture, 
chronic strain of the left ankle. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Mother, and Father


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 2003 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
denied a claim for service connection for status post-
fracture, chronic strain of the left ankle.

In June 2007, a hearing was held before the undersigned 
Veterans Law Judge at the Muskogee, Oklahoma RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that he currently has a left ankle 
disability as the result of injuries he sustained during his 
active duty service.  See Veteran's Statement, January 2005.  
After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim.  Specifically, this 
issue must be remanded in order to schedule the veteran for a 
VA examination. 

The medical evidence of record indicates that the veteran 
claims to suffer from chronic left ankle pain with 
sensitivity to touch.  See VA Medical Center (VAMC) treatment 
records, April 2005.  In April 2005, an examining physician 
diagnosed the veteran with status post-fracture of the left 
ankle and chronic strain of both ankles.  Id.  The veteran 
was shown to have a probable old healed injury of the distal 
left fibula where there is focal cortical deformity.  Id.  

Medical Evaluation Board Proceedings from March 2004 show 
that the veteran had chronic Achilles tendonitis of the left 
foot and degenerative joint disease/osteochondritis of the 
left ankle prior to service.  The March 2004 proceedings also 
indicate that the veteran reported a ski board accident 
resulting in a left ankle injury prior to entry into active 
duty.  However, the veteran asserted at his June 2007 Travel 
Board hearing that this was an error; he injured his right 
ankle while skateboarding at the age of twelve, but the 
injury had completely healed by the age of thirteen.  The 
veteran stated that he had never broken his left ankle and 
had no problems with either ankle at the time he entered 
service.  In addition, the veteran's December 2002 entrance 
examination made no note of a right or left ankle injury or 
disability.

The claims folder contains no opinions regarding the etiology 
of his left ankle disability in light of the veteran's 
assertion that it was his right ankle that was injured prior 
to service, as opposed to his left ankle.  Thus, the Board 
finds that the medical evidence of record is inadequate for 
the purpose of adjudicating the veteran's claim for service 
connection and that a VA examination must be conducted.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for an 
appropriate VA examination.  The claims 
file should be provided to the examiner 
for review, and the examiner should 
note that it has been reviewed. 

After reviewing the file, the physician 
must provide opinions on the following 
questions: 1)  whether there is clear 
and unmistakable evidence showing that 
the veteran had a left ankle 
disability, to include residuals of a 
fracture, prior to service?  2) If yes, 
did the disability increase in severity 
during service? 3)  If yes, was the 
increase in severity a result of 
natural progress of the disease? 4) If 
the disability did not preexist 
service, is it at least as likely as 
not (meaning likelihood of at least 
50%) that the current disability is 
related to disease or injury shown 
during service. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.   

2.	Then, the RO/AMC should readjudicate the 
claim.  In particular, the RO should 
review all the evidence that was 
submitted since the January 2007 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

